                Case 18-11145-LSS      Doc 597-1        Filed 11/19/18     Page 1 of 1




                                UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                                  DISTRICT OF DELAWARE




                                                         )
In re:                                                   )      Chapter II
                                                         )      CaseNo.: 18-11145-LSS
THE       RELAY   SHOE COMPANY, LLC,       et al.,       )
                                                         )
                                                         )       Hearing Date: Nov. 28, 2018, 10:00 a.m.
                            Debtors.                     )
                                                         )


                  ORDER GRANTING PERMISSION TO WITHDRAW CLAIM #102


           Motion of Secretary of Labor, filed on November 19, 2018, seeking leave to withdraw


the proof of claim filed in the amount of Two Hundred Forty-seven thousand Four hundred


eighty-six dollars ($247,486), Claim   # 102, and    Debtor-In-Possession having been duly notified

of the application by the Secretary of Labor appearing by Donald E. d’Entremont, Esq., his


attorney, and no party in adverse interest appearing, upon the Motion of Secretary of Labor,


IT   IS   ORDERED that the claim be taken and considered as withdrawn and annulled, as        if it had

not been filed.


Dated at Wilmington, Delaware, this                    day of                2018.




                            United States Bankruptcy Judge
                            Laurie Selber Silverstein
